965 F.2d 994
In re HOLYWELL CORPORATION, Debtor.Fred Stanton SMITH, as Trustee of the Miami CenterLiquidating Trust, Plaintiff-Appellee,v.UNITED STATES of America, Holywell Corporation, Miami CenterLimited Partnership, Miami Center Corporation,Chopin Associates, Theodore D. Gould,Defendants-Appellants,Shutts & Bowen, Intervenor,Bank of New York, Defendant-Appellee.In re HOLYWELL CORPORATION, Debtor.Fred Stanton SMITH, as Trustee of the Miami CenterLiquidating Trust, Plaintiff-Appellee,v.UNITED STATES of America, Defendant,Holywell Corporation, Miami Center Limited Partnership,Miami Center Corporation, Chopin Associates,Theodore B. Gould, Defendants-Appellants,Shutts & Bowen, Intervenor,Bank of New York, Defendant-Appellee.
No. 89-5862.
United States Court of Appeals,Eleventh Circuit.
July 8, 1992.

Gary R. Allen, Chief, Gary D. Gray, Francis M. Allegra, Robert W. Metzler, Appellate Section, Tax Div., Dept. of Justice, Washington, D.C., for U.S.
Robert M. Musselman, Robert M. Musselman & Associates, Charlottesville, Va., Brian C. Griffin, Tax Div., Dept. of Justice, Washington, D.C., Dennis G. Lyons, Stuart E. Seigel, Kent A. Yalowitz, Arnold & Porter, New York City, for Holywell.
Herbert Stettin, P.A., Vance E. Salter, Coll, Davidson, Carter, Smith, Salter & Barkett, P.A., Miami, Fla., for plaintiff-appellee.
Barbara E. Vicevich, Shutts & Bowen, Miami, Fla., for intervenor.
Appeals from the United States District Court for the Southern District of Florida;  James W. Kehoe, Judge.
REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before HATCHETT and COX, Circuit Judges, and HENDERSON, Senior Circuit Judge.
PER CURIAM:


1
These cases are remanded to the district court for further proceedings in conformity with the United States Supreme Court's opinion.  Holywell Corporation et al v. Smith, et al., 503 U.S. ----, 112 S. Ct. 1021, 117 L. Ed. 2d 196 (1992).


2
REMANDED.